Title: From Benjamin Franklin to Gourlade and Moylan, 29 April 1779
From: Franklin, Benjamin
To: Gourlade, Jacques-Alexandre,Moylan, James


Gentlemen
Passy April 29 1779
I received the Letter you did me the honor to write me & thank you for the Intelligence it contain’d. There is a Rumour here from England of a Battle in Georgia, in which both Armies are said to have suffered extreamly: but I know not whether it has any Foundation. I hear from Martinique that an English Privateer cruizing in those seas had been surprized by some American Seamen who were on Board & who carried her into that Island. I am with great Esteem &c
Mess. Gourlade et Moylan.
